DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13, 15-18 and 21 are as previously presented.
Claims 19-20 are amended.
Claim 14 is canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “controlling an electronic device coupled to the vehicle's battery …” should read “controlling the electronic device coupled to the vehicle's battery …”
Appropriate correction is required.

Claims 10-13, 15-18 and 21 are objected to because of the following informalities:
Claim language “the device” should read “the electronic device”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
volatile emitting device comprising …”
Appropriate correction is required.

Claims 19-20 are objected to because of the following informalities:
Claim language “vehicle's battery” should read “battery of the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 9-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2016/0161367 A1).
In claim 1, Chu discloses a method for controlling an electronic device (Fig. 4, 100, Par. 44 examiner considers executing a sleep mode to be said controlling) for use in a vehicle (abstract “vehicle”), the method comprising: detecting a battery voltage (abstract “detect battery voltage”) of a vehicle's battery (Fig. 4, 200) using a battery sensor connected thereto (Fig. 4, 140 Par. 9 “detect a battery voltage”); determining an operational state of the vehicle using the battery voltage (Par. 46, Par. 49, “determine 
Chu does not explicitly disclose wherein a load is applied to the vehicle's battery to determine the operational state of the vehicle.
Chu does teach wherein a load (Fig. 4, 140) is applied to the vehicle's battery (Fig. 5 S510 Par. 54 device 100 is connected to the battery; examiner considers connecting the device 100 to the battery to be applying a load, namely the power monitoring unit 140, to the battery) to determine the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein a load is applied to the vehicle's battery to determine the operational state of the vehicle based on the teachings of Chu since one of ordinary skill in the art would recognize that connecting a device to a battery would apply a load to it. 

In claim 2, Chu discloses wherein the method further comprises sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).



In claim 4, Chu discloses all of claim 3. Cu further discloses wherein the method further comprises monitoring the battery voltage for a predetermined period of time if the battery voltage is below the predetermined threshold (Fig. 5 S520, S530 Par. 71 “timer”).

In claim 5, Chu discloses all of claim 3. As discussed in claim 1, Chu further discloses “if the battery voltage is below the predetermined threshold value” (Par. 34, 36, and 49).

In claim 9, Chu further discloses wherein the method further comprises controlling at least one device function of the electronic device (Fig. 5 S590).

In claim 10, Chu discloses a battery sensor (Fig.4, 140) configured to detect a battery voltage (abstract “detect battery voltage”) when connected to a vehicle's battery (Fig. 4, 200); and a processor (Fig. 4, 160) in communication with the battery sensor that is configured to: sample the battery voltage detected by the battery sensor (Fig. 5, s520), determine an operational state of the vehicle using the battery voltage (Fig. 5 s570), and control the electronic device in accordance with the operational state of the 
Chu does not explicitly disclose a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle. 
Chu does teach a load circuit (Fig. 1, 140 examiner considers the battery monitor to be made up of circuits) configured to apply a load to the vehicle’s battery (Fig. 5 S510 Par. 54-55 device 100 containing power monitoring unit 140 is connected to the battery and sets the initial values based on the battery’s detected voltage plus a tolerance; examiner considers connecting the device to the battery to induce the connecting of the power monitoring unit 140 which applies a load [itself], to the battery to determine the initial voltage) to determine the state of the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a load circuit configured to apply a load to the vehicle’s battery to determine the operational state of the vehicle based on the teachings of Chu since one of ordinary skill in the art would recognize that connecting a device to a battery would apply a load to it.

In claim 11, Chu discloses sampling the battery voltage detected by the battery sensor intermittently or continuously (Fig. 5, S560 and Par. 34).

In claim 12, Chu discloses comparing the battery voltage to a predetermined threshold to determine the operational state of the vehicle (Fig. 5, s530).

In claim 13, Chu discloses all of claim 12. Chu further discloses monitoring the battery voltage for a predetermined period of time if the battery voltage is below the predetermined threshold (Fig. 5 S520, S530 Par. 71 “timer”).

In claim 16, Chu discloses all of claim 10. Chu further discloses, identify a change in the battery voltage, using the battery voltage detected by the battery sensor (Fig. 5 S520, S530).
Chu does not explicitly disclose wherein the processor is further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load (emphasis added) using the battery voltage detected by the battery sensor.
Chu does teaches the device being configured to apply the load (Par. 54, when the device 100, which contains processor 160, is connected [i.e. load applied] the power monitoring unit sets up its initial configuration of the battery voltage), and adding a tolerance to the battery voltage to account for error, noise and fluctuations (Par. 42 examiner considers the fluctuations to be due to the connecting of the device since the tolerance is set when first connected see par. 54 thus accounting for a change in battery voltage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor is further configured to control the load circuit to apply the load, and identify a change in the battery voltage due to the load using the battery voltage detected by the battery sensor based on the teachings of Chu 

In claim 17, Chu discloses all of claim 16. Chu further discloses wherein the processor is further configured to determine the operational state of the vehicle based on the change in the battery voltage (Fig. 5, S560-570).
Chu does not explicitly disclose determine the operational state of the vehicle based on the change in the battery voltage due to the load being applied to the vehicle’s battery (Emphasis added).
Chu does teaches the change in the battery voltage due to the load being applied to the vehicle’s battery (Par. 42 examiner considers the fluctuations to be due to the connecting of the device since the tolerance is set when first connected see par. 54 thus accounting for a change in battery voltage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose determine the operational state of the vehicle based on the change in the battery voltage due to the load being applied to the vehicle’s battery (Emphasis added) based on the teachings of Chu since it was known in the art that that connecting a load to a battery causes a fluctuation in battery voltage which would need to be accounted for.

In claim 18, Chu discloses all of claim 10. Chu further discloses wherein the processor is further configured to control at least one function module (Fig. 5, s590) in 

	In claim 21 Chu discloses all of claim 10. Chu further discloses wherein the processor is further configured to generate a report indicating a state of the vehicle’s battery (Fig. 5, s590 examiner considers the sleep command to indicate the state of the vehicle).

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and in further view of Abou-Zied (US 20170282722) hence forth Abou.
In claim 6, Chu discloses all of claim 5. Chu does not explicitly disclose wherein applying the load to the vehicle's battery comprises electrically connecting a heating element of the electronic device to the vehicle's battery.
Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to apply the load to the vehicle's battery comprises electrically connecting a heating element of the electronic device to the vehicle's battery as taught by Abou in Chu in order to activate the fan at certain temperatures (Par. 13) thus saving energy by minimizing fan use. 



In claim 8, Chu and Abou teach all of claim 7, including a load. Cu further discloses wherein the method further comprises determining the operational state of the vehicle based on the change in the battery voltage (Fig. 3, S360-370).

In claim 15, Chu discloses all of claim 10. Chu does not explicitly wherein the load circuit comprises a heating element. 
Abou teaches electrically connecting a heating element of the electronic device to the vehicle's battery (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the load circuit comprises a heating element as taught by Abou in Chu in order to activate the fan at certain temperatures (Par. 13) thus saving energy by minimizing fan use and provide cooling for the battery. 

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kim (US 2009/0068058 A1).
In claim 19, Chu discloses an electrical assembly (Fig. 4), comprising: a battery sensor (Fig. 4, 140) configured to detect a battery voltage (abstract “detect battery voltage”) when connected to a battery of the vehicle (Fig. 4, 200), and a processor in communication with the battery sensor that is configured to: sample the battery voltage 
	Chu does not explicitly disclose a volatile emitting device for use in a vehicle, the device comprising: a cartridge having a volatile material therein; wherein a load is applied to the vehicle’s battery to determine the operational state of the vehicle; and control a release of the volatile material in accordance with the operational state of the vehicle; and a housing having a cavity configured to hold the cartridge and electrical assembly.
Kim teaches a volatile emitting device for use in a vehicle (Fig. 3, 100, Fig. 4), the device comprising: a cartridge (Fig. 3, 110/120) having a volatile material therein (Par. 12, “deodorant”) and control a release of the volatile material in accordance with the operational state of the vehicle (Par. 12 “discharging the deodorant using remaining electrical power of the vehicle when an engine of the vehicle is stopped”); and a housing having a cavity configured to hold the cartridge and electrical assembly (Fig. 3, 100, 110/120 examiner considers the modules to include/be inserted into said housing).
Chu does not explicitly disclose wherein a load is applied to the vehicle's battery to determine the operational state of the vehicle. (Emphasis added)
Chu does teach wherein a load (Fig. 4, 140) is applied to the vehicle's battery (Fig. 5 S510 Par. 54 device 100 is connected to the battery; examiner considers connecting the device 100 to the battery to be applying a load, namely the power monitoring unit 140, to the battery) to determine the operational state of the vehicle (Fig. 5, s550 and s570; Par. 56-59 “engine is activated” “engine has shut down”).

 
In claim 20, Chu does not explicitly disclose wherein the electrical assembly further comprises a load circuit configured to apply the load to the vehicle's battery.
Chu teaches a load circuit (Fig. 4 140) configured to apply the load to the vehicle’s battery (Fig. 5 S510 Par. 54-55 device 100 containing power monitoring unit 140 is connected to the battery and sets the initial values based on the battery’s detected voltage plus a tolerance; examiner considers connecting the device to the battery to induce the connecting of the power monitoring unit 140 which applies a load [itself], to the battery to determine the initial voltage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the electrical assembly further comprises a load circuit configured to apply the load to the vehicle's battery based on the teachings of .

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. In regards to applicant’s arguments regarding claim 1 on pages 6-8 and similar arguments regarding claims 10 and 19 on pages 8-11 the examiner respectfully disagrees. As cited above Chu discloses to determine the state of the vehicle (Par. 46, Par. 49, “determine whether the engine is activated”, “shut down”, “active”) the examiner considers the engine being shut down to indicate the vehicle is in an off state, thus as per applicants cited specification Par. 26 and 27 vehicle operation state indicates the vehicle is in a on or off state. Per Par. 46 of Chu, determining if the vehicle is active is based off of the battery voltage. Chu as currently cited is considered to be applying a load when the device is connected to the battery as described in Par. 54 of Chu. The applicant’s arguments in regards to Chau are considered moot as it is no longer being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130253734 A1 “SPEED CONTROL FOR A FIXED PTICH RAM AIR TURBINE”, US 20010020802 A1 “POWER UNIT”, and US 20120292919 A1 “ENGINE START CONTROL SYSTEM FOR HYBRID ELECTRIC VEHICLE”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LINA M CORDERO/Primary Examiner, Art Unit 2857